DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/09/2021 has been considered.
Drawings
The drawings submitted on 4/23/2021 are acceptable.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are the chemical names and structure in paragraphs [0062], [0064] and [0065]. Whereas the text refers to an acryloyloxyalkyloxy, the chemical structure is not an acryloyloxyalkyloxy.
Claim Objections
Claims 5-7 are objected to because of the following informalities: in claims 5 and 6, the term “includes” should be corrected to “include”; in claim 6, the phrase “n1 and n2 of the second molecule is not equal to” should be corrected to “n1 and n2 of the second molecule are not equal to”; and in claim 7, the terms “first molecules” in line 3 and “second molecules” in line 5 are redundant and grammatically awkward and should be removed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 is confusing for two reasons. First, it is unclear as to what the phrase “1,4-bis-[acryloyloxyalkyloxy] benzoyloxy 2, 3, 5, or 6 substituted or unsubstitute benzene molecules” means. Second, the chemical structure as shown in the claim is not an acryloyloxyalkyloxy. Perhaps the chemical structure should be amended to the following

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Claims 5-7 are indefinite by virtue of their dependence on claim 4. In addition, claim 6 refers to the first molecule of claim 5 but claim 5 uses the plural “first molecules” and it is unclear as to which first molecule of claim 5 is being referred to in claim 6. Similarly, claim 7 refers to “first molecules” and “second molecules” and then recites a molar ratio of “first molecule” to “second molecule”. Another issue with claim 7 has to so with the ratio itself, which is 0:100 to 100:0. This is not consistent with claim 6, which requires said ratio to be non-zero.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/131191 A1 to Harding et al.
Regarding claim 1, Harding et al. discloses liquid crystalline crosslinked polymer film prepared from a photopolymerizable composition comprising a mixture of LC monomers, wherein the mixture is in nematic phase at the application temperature (see example 1) and wherein the composition can be deposited by any method, including spin coating, blade coating and printing methods (p. 13). It is noted that what is being claimed in claim 1 is a mixture of LC monomers; the recitation of ink-extrusion printing is merely an intended use that does not serve to further define the composition or property of the claimed mixture. Since the prior art composition is identical to the claimed ink and since the reference does not teach away from any methods of coating and printing, the mixture therefore has an inherent capability of being deposited to a substrate using ink-extrusion printing. Claim 1 is therefore anticipated. The features of claims 4-7 are disclosed in example 1. 

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,218,578 B1 to Coates et al. with evidentiary support from WO 2006/131191 A1 to Harding et al.
	Regarding claim 1, Coates et al. discloses composition comprising a mixture of liquid crystal monomers and oligomers (col. 7, lines 54-67), wherein the mixture is in nematic phase at the application temperature and can be converted to isotropic phase upon heating, e.g., to about 123.3 oC (col. 9, lines 55-61). Typical application method is spin coating (examples). Again, the recitation of ink-extrusion printing is merely an intended use that does not serve to further define the composition or property of the claimed mixture. Since the reference does not teach away from any method of coating and since the use of inkjet printing and spin coating to prepare LC films from polymerizable mixtures of LC monomers is well established in the art (see Harding et al., page 13), the composition disclosed by Coates et al. therefore has an inherent capability of being deposited to a substrate using ink-extrusion printing. Claim 1 is evidently anticipated. So is claim 2 as mentioned. The features of claims 4-7 are disclosed in example 6 (see Table 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,218,578 B1 to Coates et al. with evidentiary support from ScienceDirect (https://www.sciencedirect.com/topics/chemistry/oligomer).
Regarding claim 3, the ink of claim 1 is disclosed by Coates et al. as explained above. The reference is silent as to a molecular weight of the oligomers. However, considering that the term oligomer is conventionally used to indicate a low molecular weight polymer consisting of a few repeating units (see ScienceDirect) and since the reference teaches that oligomers of such difunctional monomers as the two monomers recited in claim 7 can be used (see Tables 1-2), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to draw a conclusion that the oligomers of these monomers can have a molecular weight in the claimed range of 2,000 to 20,000. For example, an oligomer of 3 repeating units of 1,4-bis-[4-(6-acryloyloxyhexyloxy)benzoyloxy]-2-methylbenzene has a MW of approximately 2,000 while an oligomer of 10 repeating units has a MW close to 7,000.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762